Citation Nr: 1112590	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  09-20 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefits sought on appeal.

In October 2010, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2010).  He failed to report for the hearing, and no request for postponement was received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2010).

Additionally, in a March 2008 statement, the Veteran contended that he suffers from peripheral neuropathy of the upper extremities with carpal tunnel syndrome that he believes is related to military service.  In this case, the Board infers a claim for service connection for peripheral neuropathy of the upper extremities with carpal tunnel syndrome.  As this claim has not been adjudicated by the agency of original jurisdiction (AOJ), it is not before the Board; hence, it is referred to the AOJ for appropriate action.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for peripheral neuropathy of the lower extremities.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes mellitus and acute and subacute peripheral neuropathy manifest to a degree of 10 percent within one year after the last date on which the Veteran performed active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309 (2010).

A note to 38 C.F.R. § 3.309(e) indicates that, for purpose of presumptive service connection due to herbicide exposure, "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

Regarding diagnosis of the Veteran's disability, the Board notes that service treatment records are silent as to any complaints of or treatment for peripheral neuropathy or any other problems with the Veteran's lower extremities.  Private post-service treatment records reflect that the Veteran has complained of pain, numbness, and tingling in his legs and feet since at least 2003; he was diagnosed with bilateral peripheral neuropathy of the lower extremities via an electromyography study conducted in April 2007 and has sought private treatment for the disorder since that time.  Private treatment reports further document that the Veteran has been thought to have diabetes mellitus, although it is unclear from his private treatment reports whether, or on what basis, he has been assigned a firm diagnosis of the disorder.

The Veteran was given VA examination in March 2008 pursuant to his claim for service connection.  At that time, the examiner noted his complaints of numbness, burning, and tingling in his feet that began in approximately 1998.  The examiner acknowledged that the Veteran's treatment records indicated a possible diagnosis of diabetes mellitus but noted that the Veteran was "not really sure if he is diabetic" and that his primary care provider had not assigned him a diabetes diagnosis.  The examiner noted that the Veteran was on medication to treat his symptoms of neuropathy and that there had been no precipitating injury to the feet or legs.  Neurological testing revealed decreased lower extremity reflexes bilaterally, and the examiner further acknowledged the April 2007 electromyography study that showed the Veteran to have peripheral neuropathy of the lower extremities.  The examiner listed the etiology of the disability as "unknown" and stated that, based on the Veteran's glucose tolerance test, he did not suffer from diabetes mellitus.  However, the examiner failed to offer an opinion as to the etiology of the disability or whether the disorder is linked to the Veteran's time on active duty.  

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Further, once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In this case, although it appears that the March 2008 VA examiner conducted a proper evaluation of the Veteran's physical condition at the time, the Board notes that the examination report reflects that the examiner did not provide an opinion as to whether the Veteran's diagnosed peripheral neuropathy is etiologically linked to his time on active duty.  The Board thus finds that the March 2008 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion must be based on sufficient facts and data.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (establishing that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the Veteran's peripheral neuropathy of the lower extremities.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.

2.  The AOJ should, with authorization from the Veteran, contact the University of Michigan Hospitals and Health Centers (UMHHC), Dr. Donna Benford, and Dr. Nael Tarakji.  Complete records from each should be obtained, especially all records related to diagnosis and/or treatment for diabetes or peripheral neuropathy.

3.  After associating with the claims file all available records and/or responses, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions, to include particularly records of private treatment and examination.

The examiner must take a detailed history, conduct an examination, and provide an opinion as to whether the Veteran has diabetes mellitus.  (Any testing necessary to ascertain the diagnosis should be undertaken.)  If diabetes is diagnosed, the examiner should indicate whether it is type 2 diabetes mellitus.  If it is not diagnosed, the examiner should provide detailed reasons for why his/her assessment differs from earlier reports, especially those from UMHHC and Dr. Benford that refer to diabetes.  Whether diabetes is diagnosed or not, an opinion should also be provided as to the medical probabilities that the Veteran's currently diagnosed peripheral neuropathy of the lower extremities is directly related to his period of military service.  The reviewer must specifically address the Veteran's statements relating his current problems to his service in the context of any negative opinion.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion.

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  

4.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, it must be returned to the examiner.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

